Exhibit 10

 

Coldwater Creek Inc.

Summary of Jet Timeshare Arrangement

 

Dennis C. Pence, the Chairman and Chief Executive Officer of Coldwater Creek
Inc. (the “Company”), and the beneficial owner of more than 5% of the
outstanding capital stock of the Company, and Ann Pence, the beneficial owner of
more than 5% of the outstanding capital stock of the Company, personally
participate in a jet timeshare program through an entity they own, Aspenwood
Leasing LLC (“Aspenwood Leasing”). Aspenwood Leasing has purchased timeshare
rights for the use of certain aircraft (the “Timeshare Jets”). Dennis C. Pence
also owns Dakota Consulting LLC (“Dakota Consulting”), which performs management
services in connection with the use of the Timeshare Jets.

 

From time to time, the Company desires to use one of the Timeshare Jets for
flights by employees or directors traveling on official company business. For
these flights, the Company will reimburse:

 

  1. Aspenwood Leasing for a usage-based pro rata portion of the financing costs
of the Timeshare Jet; and

 

  2. Dakota Consulting for (i) actual hourly usage fees of approximately $3,500,
and (ii) a usage-based pro rata portion of its management fees.

 

The Company will also reimburse Dakota Consulting for incidental expenses
associated with the Company’s use of the Timeshare Jets, such as for food and
beverages.

 

*****

 